Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 08/04/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 08/04/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-12 and 14-20 are allowable. 

Reason for Allowance
Independent claims 1, 14 and 20 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),   
receiving a plurality of online transactions representing online activities of a plurality of audience members, each transaction of the plurality of online transactions having associated transaction information; assigning each transaction in the plurality of the online transactions to a set in a plurality of initial sets based on one or more characteristics of the transaction information associated with each transaction;
dividing each of the initial sets into two or more subsets, each subset being associated with a single distinct audience member of the plurality of audience members;
generating a plurality of new sets of transactions, the plurality of new sets comprising the subsets of the plurality of the initial sets; associating each of the plurality of new sets with an audience identifier 
determining a relationship between a first audience identifier and a second audience identifier based on the first and second audience identifier being correlated based from the analysis; storing the relationship between the first and second audience identifiers; and obtaining representations of one or more illegitimate audience members within the plurality of audience members, a representation of an illegitimate audience member comprising at least one transaction or one set in a collection of sets of transaction performed by a single audience member indicating use of one or more of: a hijacked account; a fake identity; stolen financial information; and an automated computer program.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/11/2021